EXHIBIT 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the quarterly report of Business.vn, Inc (the "Company") on the annual report Form 10-K/A for the year ended April 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report") the undersigned hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 4, 2016By:/s/ ROBERT STEVENSCourt Appointed Receiver in #A14-709484-PActing under its Statutory Authority
